
	

114 HR 4627 IH: Medicaid Expansion Parity Act of 2016
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4627
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Lewis introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide parity among States in the timing of the
			 application of higher Federal Medicaid matching rates for the
			 ACA-expansion population.
	
	
 1.Short titleThis Act may be cited as the Medicaid Expansion Parity Act of 2016. 2.Parity in the timing of the application of higher Medicaid Federal matching rates for ACA newly eligible individuals (a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended—
 (1)in subparagraph (A), by striking for calendar quarters in 2014, 2015, and 2016 and inserting for calendar quarters in the 12-calendar-quarter period beginning with the first calendar quarter in which the State provides medical assistance to newly eligible individuals;
 (2)in subparagraph (B), by striking for calendar quarters in 2017 and inserting for the next 4 calendar quarters for such State; (3)in subparagraph (C), by striking for calendar quarters in 2018  and inserting for the next 4 calendar quarters for such State;
 (4)in subparagraph (D), by striking for calendar quarters in 2019 and inserting for the next 4 calendar quarters for such State; and (5)in subparagraph (E), by striking for calendar quarters in 2020 and each year thereafter and inserting for each succeeding calendar quarter for such State.
 (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Patient Protection and Affordable Care Act.
			
